Title: John Adams to Abigail Adams, 30 April 1775
From: Adams, John
To: Adams, Abigail


     
      Hartford. April 30th. 1775
     
     New York has appointed an ample Representation in our Congress, and have appointed a provincial Congress. The People of the City, have siezed the City Arms and Ammunition, out of the Hands of the Mayor who is a Creature of the Governor. Lord North will be certainly disappointed, in his Expectation of seducing New York. The Tories there, durst not shew their Heads.
     The Jerseys are arroused, and greatly assist the Friends of Liberty in New York.
     North Carolina has done bravely, chosen the old Delegates in Provincial Congress, and then confirmed the Choice in General Assembly, in Opposition to all that Governor Martin could do.
     The Assembly of this Colony is now sitting at Hartford. We are treated with great Tenderness, Sympathy, Friendship and Respect. Every Thing is doing by this Colony, that can be done by Men—both for N. York and Boston.
     Keep your Spirits composed and calm, and dont suffer your self to be disturbed, by idle Reports, and frivolous Alarms. We shall see better Times yet. Lord North is ensuring us success.—I am wounded to the Heart, with the News this Moment told me of J. Quincys Death.
    